o f f i c e o f t h e c h i e f c o u n s e l number release date conex-106160-18 uil department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date the honorable tom udall united_states senator gold avenue sw suite albuquerque nm attention dear senator udall ----------------------- ----------- ---------------- had concerns regarding application of the rules of his i am responding to your email inquiry dated date on behalf of your constituent retirement_plan specifically the required_minimum_distribution rmd rules under sec_401 of the internal_revenue_code overview of rmds sec_401 requires a qualified_plan to distribute rmds over the life of an employee beginning no later than the required_beginning_date according to a schedule based on an employee’s life expectancy generally the required_beginning_date for rmds is april of the calendar_year following the later of the calendar_year in which the employee reaches age 70½ or the calendar_year in which the employee retires if an employee is a 5-percent_owner of the employer the employee must begin taking rmds no later than april of the calendar_year following the calendar_year in which the employee reaches 70½ even if that employee continues to work for the employer the statutory required_beginning_date is the latest date by which distributions must commence and the rmd rules generally provide the minimum rate at which distributions must be distributed subject_to other rules about distributions and distribution elections for qualified_plans under sec_401 a plan can begin conex-106160-18 distributions before the required_beginning_date and can distribute amounts more rapidly than required by the rmd rules for example a plan may require all employees regardless of whether these employees are 5-percent owners to begin taking rmds no later than april of the calendar_year following the calendar_year in which the employee reaches 70½ even if that employee has not yet retired adjustment for future accruals and payment of rmds generally if distributions to an employee begin under a defined_benefit_plan and the distribution is paid in the form of a life_annuity that employee will continue to receive the same annuity_payment for the remainder of the employee’s life subject_to certain adjustments such as cost-of-living increases and also subject_to certain additional rules in the case of married participants depending on the spousal annuity election if an employee earns additional benefit accruals after distributions begin the life_annuity amount is recalculated this recalculation will consider not only the additional benefits accrued by the employee but also the fact that some distributions have already been paid to the employee nevertheless the life_annuity amounts will not be less than the life_annuity amounts calculated before the additional service in addition if the annuity elected at retirement includes a survivor annuity for the spouse upon the death of the employee this survivor annuity can be taken into account so that the amount of the annuity_payment to the employee after retirement is less than if an annuity was only paid for the life of the employee i hope this information is helpful if you need further assistance please contact ----------- -------- -------------------- at sincerely neil sandhu senior technician reviewer qualified_plans branch office of the associate chief_counsel tax exempt and government entities
